BISCHOFF, J.
The action was brought to recover the sum of 1122.78 for goods sold and money loaned by plaintiff’s assignor to defendant, through the medium of his wife, as his alleged agent. The amount claimed for the goods sold was $23.41, and the court below rendered judgment in favor of the plaintiff for the value of such goods, no recovery being had for the money loaned. From this judgment in her favor the plaintiff appeals to this court. The only question for our determination is, does the plaintiff’s case, as made out, entitle her to a recovery against the defendant for money furnished to defendant’s wife by plaintiff’s assignor, a tradesman patronized by defendant? In order that recovery may be had against a husband for goods furnished 'to his wife, the plaintiff must show that the goods so furnished were suitable to the wife’s position, and necessary to her maintenance, and that she was not otherwise provided for. Arnold v. Allen, 9 Daly, 198; *701McQuhae v. Rey, (Com. Pl. N. Y.) 23 N. Y. Supp. 16; Bloomingdale v. Brinckerhoff, (Com. Pl. N. Y.) 20 N. Y. Supp. 858. With regard .to the money furnished the wife in this case, this burden was in no way successfully sustained by the plaintiff upon the trial. Moreover, the rule that a husband may be so charged does not apply to a case where money is loaned to the wife. Anderson v. Cullen, (Com. Pl. N. Y.) 8 N. Y. Supp. 643. There is no proof that the defendant knew of, or assented to, the loans for which recovery is sought, and, in the absence of such proof, his assumption of responsibility for such supplies as should be furnished to his wife does not justify the interpretation that he assumed responsibility for anything other than what he might have reasonably expected that the tradesman would furnish in the ordinary course of his trade. The decision of the court below was in all respects correct.